Citation Nr: 0333851	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

REMAND

The veteran's active military service extended from November 
1942 to May 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The United States Court of Appeals for 
Veterans Claims has emphasized the need for VA to tell a 
claimant what evidence he or she must submit to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

In an October 2001 letter, the RO attempted to comply with 
the provisions of VCAA.  The RO told the appellant that she 
should submit names and addresses so that medical records 
could be obtained.  The letter did not tell the appellant 
what she needed to submit to substantiate the claim.  

In a letter dated in April 2003, the RO told the appellant 
that VA still needed, from her, evidence that the veteran's 
death was related to service, as well as names and addresses 
for medical records.  While this was an improvement, it was 
not sufficiently clear or detailed to adequately inform the 
appellant what she needed to submit to substantiate the 
claim.  

In this case, the appellant has submitted several articles.  
The appellant should be informed that treatise evidence must 
"not simply provide speculative generic statements not 
relevant to the veteran's claim".  Wallin v. West, 11 Vet. 
App. 509, 515 (1998).  Instead, the treatise evidence, 
"standing alone", must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Ibid. (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease is too general and 
inconclusive.  But see Mattern v. West, 12 Vet. App. 222, 227 
(1999) (generally, an attempt to establish a medical nexus to 
a disease or injury solely by generic information in a 
medical journal or treatise is too general and inconclusive 
(quoting Sacks, supra)).  

The appellant contends that her husband was exposed to 
asbestos while serving aboard a ship during World War II, and 
that the asbestos exposure resulted in his fatal lung cancer.  
To substantiate that claim, she must submit evidence from a 
physician or other competent medical witness which links the 
fatal disability to disease or injury during service.  VA has 
already met its obligation, under VCAA, to obtain a medical 
opinion.  That opinion was against the claim.  To 
substantiate her claim, the appellant must submit a medical 
opinion of such probative value that it would place the 
evidence in approximate balance.  

Asbestos crystals cause long term damage because they remain 
in the lung tissue and do not breakdown.  In this case, the 
veteran had part of his lungs removed in March 1999.  Private 
pathology studies were done.  Detailed reports are of record.  
They disclosed poorly differentiated non-small cell 
carcinoma.  The reports did not find asbestosis, asbestos 
crystals, or any other sign of asbestos damage in the lungs.  
This means that to substantiate her claim, the appellant must 
submit competent medical evidence which shows that the March 
1999 pathology study was wrong and that asbestos related 
damage was present.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The RO must specifically state, as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), what information 
and evidence is needed to substantiate 
the claim and what evidence the appellant 
must furnish.

2.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



